2022 IL App (1st) 211650
                                          No. 1-21-1650
                                Opinion filed: December 16, 2022
                                                                                   Sixth Division
 ______________________________________________________________________________

                                             IN THE
                               APPELLATE COURT OF ILLINOIS
                                        FIRST DISTRICT
 ______________________________________________________________________________
                                                             )   Appeal from the Circuit Court
 In re MARRIAGE OF                                           )   of Cook County, Illinois County
                                                             )   Department, Domestic
 SOFIA PATEL,                                                )   Relations Division
                                                             )
        Petitioner-Appellee,                                 )   No. 2019 D 6716
                                                             )
     and                                                     )   The Honorable
                                                             )   Abbey Fishman Romanek
 ATIK PATEL,                                                 )   Judge Presiding.
                                                             )
        Respondent-Appellant.                                )



        JUSTICE C.A. WALKER delivered the judgment of the court, with opinion.
        Presiding Justice Mikva and Justice Tailor concurred in the judgment and opinion.

                                           OPINION

¶1     Petitioner-appellee, Sofia Patel, filed a petition to dissolve her marriage to respondent-

appellant, Atik Patel, on August 5, 2019. The trial court entered the judgment for dissolution of

marriage on July 22, 2021, and the court ordered Atik to pay maintenance and child support. In

October 2021, Atik asked the trial court to reduce his maintenance and child support obligation,

and he arranged the sale of a property assigned to him pursuant to the dissolution judgment. In

November 2021, the trial court granted Sofia’s motion to escrow the proceeds from the sale of the
No. 1-21-1650

real estate awarded to Atik. Atik appeals, arguing the trial court erred by (1) issuing a prejudgment

attachment over Atik’s separate property and (2) failing to conduct an evidentiary hearing and

making no findings necessary to sustain a request for injunctive relief.

¶2     We find that the trial court did not abuse its discretion when it granted the motion to escrow

the proceeds. Accordingly, we affirm the trial court’s judgment.

¶3                                      I. BACKGROUND

¶4     Sofia and Atik married in 1996 and had two children: a daughter, Mehreen, born in 2004,

and a son, Zaid, born in 2009. Sofia filed for dissolution of marriage in 2019. The judgment was

entered on July 22, 2021.

¶5     Atik was employed as a senior developer at Financial Industry Regulatory Authority,

earning an income of approximately $140,000. Sofia was employed as a stylist in 2019 and 2020,

earning an income of approximately $40,000.

¶6     In the judgment for dissolution of marriage, the trial court ordered Atik to pay maintenance

in the amount of $1599 and child support in the amount of $1284 per month. The child-related

contributions toward health insurance were $351 per month, and the amount toward dental and

vision for Sofia and the two minor children was $80 per month. Atik was also ordered to pay Sofia,

within 90 days of the entry of the judgment, $5000 for Sofia’s share of financial accounts.

¶7     During the parties’ marriage, they acquired the following real properties: (1) 7011 Lorel

Avenue, Skokie, Illinois, valued at $303,053.47; (2) 1603 North Windsor Drive, Unit 101,

Arlington Heights, Illinois, valued at $146,230.07; and (3) 2315 Silverstone Drive, Unit 23-8,

Carpentersville, Illinois, valued at $62,967.07.

¶8     Based on the factors set forth in section 503 of the Illinois Marriage and Dissolution of

Marriage Act (750 ILCS 5/503 (West 2020)), the trial court awarded 58% of the parties’ real

                                                   -2-
No. 1-21-1650

property and equity to Sophia and 42% to Atik. Sofia was awarded the real property located at

7011 Lorel Avenue, Skokie, Illinois. Atik was awarded the real property located at 1603 North

Windsor Drive, Unit 101, Arlington Heights, Illinois. Atik was also awarded the real property

located at 2315 Silverstone Drive, Unit 23-8, Carpentersville, Illinois (Carpentersville property).

¶9     On October 13, 2021, Atik filed a motion to reduce and/or abate child support,

maintenance, and contribution of fees for the minor children. Atik alleged that because he was

terminated from his job on October 5, 2021, he was “without any income and unable to meet the

court ordered financial obligations.” Sofia filed a response to Atik’s motion to reduce and/or abate

child support. The trial court has not ruled upon the motion.

¶ 10   On November 18, 2021, Sofia filed a motion for escrow of proceeds from the sale of the

Carpentersville property. She claimed that Atik had failed to make any obligated support payments

for October and November 2021. Sofia further claimed Atik owed significant outstanding financial

liabilities, including the court ordered obligations and the $5000 for Sofia’s share of financial

accounts.

¶ 11   On November 18, 2021, Sofia filed a motion to establish a child support trust using the

proceeds from the sale of the Carpentersville property. She asked to withdraw $1284 per month

for the child support. The trial court ordered Atik to respond to Sophia’s motion within 45 days,

and the matter was set for hearing on March 14, 2022, at 11 a.m. via Zoom.

¶ 12   On December 1, 2021, Sofia filed an “emergency motion for escrow of proceeds from sale

of real estate.” She claimed the sale of the Carpentersville property could happen as early as

December, and the proceeds may be the only funds available to satisfy Atik’s pending financial

obligations. Sofia also claimed that Atik has a history of withdrawing funds and encumbering




                                               -3-
No. 1-21-1650

them. Atik received a disbursement of nearly $40,000, and the disbursement was not used to pay

toward court ordered obligations.

¶ 13    On December 10, 2021, the trial court found Sofia’s motion was not an emergency and

ordered Atik to disclose, within 24 hours, the Carpentersville property’s closing date.

¶ 14    Sofia filed a second emergency motion for escrow of proceeds from sale of the

Carpentersville property. The trial court found that the closing date was set for December 23, 2021,

and Sofia had “a Petition for Rule (failure to pay child support), Petition to Establish Child Support

Trust, and Petition for Interim/Prospective Fees pending.” The court also found “that the issues

brought forth in [Sofia’s] petition are urgent, [and] [b]ased on counsel’s argument regarding

[Atik’s] past conduct, [Atik] is difficult.” Further, the trial court advised that it will be unavailable

from December 17, 2021, to January 2, 2022.

¶ 15    The court entered the following order on December 17, 2021:

                “1. Petitioner’s Emergency Motion for Escrow of Proceeds from Sale of

        Real Estate is Granted.

                2. Said Emergency Motion is granted over the objections of counsel for

        Respondent and argument from counsel for Respondent that same is not an

        emergency pursuant to Administrative Order 2021 D3 ‘Procedure to submit

        Emergency Motions.’

                3. Respondent is not granted the opportunity to file a written response.

                4. That any and all proceeds from the sale of Respondent’s property, located

        at 2315 Silverstone Dr., Carpentersville, IL, shall be held in escrow with Rohan

        Law LLC, until further order of court.



                                                  -4-
No. 1-21-1650

                 5. Respondent is enjoined from dispersing, using or otherwise spending

          these funds.

                 6. These funds are being held pending resolution of the parties’

          unadjudicated claims containing in pending pleadings.”

¶ 16      Atik now appeals the trial court’s order.

¶ 17                                         II. ANALYSIS

¶ 18      Illinois Supreme Court Rule 307(a)(1) (eff. Nov. 1, 2017) gives this court jurisdiction over

the appeal, as the trial court’s order functions as a preliminary injunction. See Hensley

Construction, LLC v. Pulte Home Corp., 399 Ill. App. 3d 184, 190 (2010).

¶ 19      As an initial matter, we note that Sophia did not file a brief in this appeal, and on April 22,

2022, we entered an order taking the case for consideration on the record and the appellant’s brief

only. See First Capitol Mortgage Corp. v. Talandis Construction Corp., 63 Ill. 2d 128, 131-33,

(1976). A reviewing court will not serve as the advocate for an appellee who does not file a brief.

First National Bank of Ottawa v. Dillinger, 386 Ill. App. 3d 393, 395 (2008). Nonetheless, the

appellate court should decide the appeal on the merits where the record is simple, and the claimed

error can be decided without the aid of an appellee brief. See First Capitol Mortgage Corp., 63 Ill.

2d at 131-33 (explaining the resolution of appeals in cases where the appellee has failed to file a

brief).

¶ 20      On appeal, Atik argues the trial court erred by (1) issuing a prejudgment attachment over

Atik’s separate property and (2) failing to conduct an evidentiary hearing and making no findings

necessary to sustain a request for injunctive relief. Atik specifically argues that the trial court

ordered “an impermissible prejudgment attachment” based on the pendency of Sofia’s

unadjudicated claims when it enjoined the sale proceeds to which Sofia has no legally cognizable

                                                   -5-
No. 1-21-1650

interest. Atik asserts that this court’s review of the trial court injunctive relief is reviewed de novo

because there was no evidentiary hearing.

¶ 21    Although no evidentiary hearing was held on Sophia’s motion for injunctive relief, we

reject Atik’s suggestion that this court’s review is de novo. In an interlocutory appeal, the scope of

review is generally limited to an examination of whether the trial court abused its discretion in

granting or refusing to grant the requested relief. In re Lawrence M., 172 Ill. 2d 523, 526 (1996).

¶ 22    Atik argues that the trial court’s escrow of proceeds to which Sofia has no legally

cognizable interest is an impermissible injunction that “resembles a prejudgment attachment” of

his property. He also asserts that the trial court erred when it enjoined the use of his funds to satisfy

a potential claim, not yet reduced to judgment. We find Atik’s argument without merit because the

trial court’s escrow of the proceeds from the sale of the property was not a prejudgment attachment.

¶ 23    The judgment for dissolution of marriage was entered on July 22, 2021, and pursuant to

that judgment, Atik was ordered to pay maintenance in the amount of $1599 and child support in

the amount of $1284 per month. The child-related contributions toward health insurance were $351

per month. Here, when the trial court ordered the injunctive relief, it did not issue a prejudgment

attachment. Instead, the trial court was exercising its equitable power to protect the two minor

children and their right to support. Schade v. Schade, 45 Ill. App. 3d 455, 458 (1977). Hence, the

trial court may order an injunction of proceeds to prevent the dissipation of assets that may be used

to satisfy court-ordered child support and maintenance.

¶ 24    Atik contends Sofia did not make the showing required for the preliminary injunction. The

decision to grant or deny a preliminary injunction is within the sound discretion of the trial court.

On review, the trial court’s decision will not be disturbed unless the court has abused its discretion.

In re Marriage of Schmitt, 321 Ill. App. 3d 360, 371 (2001). The question for a reviewing court is

                                                  -6-
No. 1-21-1650

“whether there was a sufficient showing to sustain the order of the trial court.” Callis, Papa,

Jackstadt & Halloran, P.C. v. Norfolk & Western Ry. Co., 195 Ill. 2d 356, 366 (2001). An abuse

of discretion occurs when no reasonable person would adopt the trial court’s view. Garlick v.

Bloomingdale Township, 2018 IL App (2d) 171013, ¶ 25.

¶ 25   To grant preliminary injunctive relief, the trial court must find that “(1) the plaintiff has

demonstrated a clearly ascertained right in need of protection; (2) irreparable injury will occur

without the injunction; (3) no adequate remedy at law exists; and (4) there is a probability that the

plaintiff will succeed on the merits of the case.” Village of Westmont v. Lenihan, 301 Ill. App. 3d

1050, 1055 (1998). A preliminary injunction does not decide the merits of the case, but it preserves

“the status quo with the least injury to the parties concerned.” Id.

¶ 26   Sofia alleged Atik failed to pay court-ordered child support and maintenance for October

and November 2021. Atik has not denied the allegation. Sofia has shown a right in need of

protection. See In re Marriage of Davenport, 388 Ill. App. 3d 988, 991(2009).

¶ 27   Atik asserts that Sofia seeks only money and does not need an injunction because legal

remedies will adequately protect her. However, Atik admitted he “is without any income and

unable to meet his court ordered financial obligations.” Davenport presents a similar situation. The

Davenport court stated:

                “On the second criterion, irreparable harm to petitioner absent an injunction,

       respondent argues that a child support obligee has ‘extensive legal remedies’ for

       unpaid support and thus that an injunction was unnecessary. However, the purpose

       of the preliminary injunction was to prevent respondent from dissipating assets that

       could eventually provide for her legal remedy. For the same reason, we reject

       respondent’s contention that the third criterion—the adequacy of legal remedies—

                                                -7-
No. 1-21-1650

       was not established because petitioner could recover the past-due support through

       legal remedies.” Id. at 992.

See also In re Marriage of Petersen, 319 Ill. App. 3d 325, 336 (2001).

¶ 28   When the trial court’s order maintains the status quo, the court needs to find only “a fair

question as to the existence of the right claimed and that the circumstances lead to a reasonable

belief that the moving party will be entitled to the relief sought.” Lenihan, 301 Ill. App. 3d at 1055.

Sofia’s allegation, supported by Atik’s petition, that he failed to pay court-ordered child support

and maintenance, creates at least a fair question of whether the court will find her entitled to the

relief she seeks from the escrowed funds. Sofia met the four requirements for a preliminary

injunction.

¶ 29   Finally, Atik contends the court violated his right to due process when it denied him leave

to file a written response prior to ordering escrow. Atik had ample notice and opportunity to

respond to Sofia’s initial request for escrow, and Atik had already apprised the court of all relevant

facts regarding his assets and income. He has not suggested what new arguments he would have

raised if the court had allowed him to file a written response to the emergency motion for escrow.

As the judge would be unavailable for two weeks beginning the day after the hearing on the motion

for escrow, the parties lacked time for further written argument. Atik has not shown the court

denied him due process. See Davenport, 388 Ill. App. 3d at 991.

¶ 30   We again note that Atik filed a motion to reduce and/or abate child support, maintenance,

and contribution of fees for the minor children upon which the trial court had not ruled. On remand,

we encourage the trial court to promptly rule upon that motion. We affirm the trial court’s order

with directions.

¶ 31                                     III. CONCLUSION

                                                 -8-
No. 1-21-1650

¶ 32   The trial court did not abuse its discretion when it ordered an escrow of funds from the sale

of property to prevent Atik from dissipating his assets to avoid paying court-ordered child support

and maintenance. Accordingly, we affirm the trial court’s order with directions.

¶ 33   Affirmed and remanded with directions.




                                               -9-
No. 1-21-1650


                   In re Marriage of Patel, 2022 IL App (1st) 211650


Decision Under Review:     Appeal from the Circuit Court of Cook County, No. 2019-D-6716;
                           the Hon. Abbey Fishman Romanek, Judge, presiding.


Attorneys                  Matthew D. Elster, of Bermann LLP, of Chicago, for appellant.
for
Appellant:


Attorneys                  No brief filed for appellee.
for
Appellee:




                                          - 10 -